 


109 HR 4867 IH: Puerto Rico Democracy Act of 2006
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4867 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Fortuño (for himself, Mr. Serrano, Ms. Pryce of Ohio, Mr. Cantor, Mr. Young of Alaska, Mr. Burton of Indiana, Mr. Rahall, Mr. Hoyer, Mr. Lincoln Diaz-Balart of Florida, Ms. Ros-Lehtinen, Mr. Mario Diaz-Balart of Florida, Mr. Kennedy of Rhode Island, Mr. Hyde, Mr. Putnam, Mr. Flake, Mr. Pence, Mr. Tom Davis of Virginia, Mr. Kildee, Mr. Weller, Mr. McKeon, Mr. Feeney, Mr. Brown of South Carolina, Mr. Bonilla, Mr. Abercrombie, Mr. Foley, Mr. Calvert, Mr. Cannon, Mr. Gilchrest, Mr. Pearce, Mr. Nunes, Ms. Loretta Sanchez of California, Mr. Peterson of Pennsylvania, Mr. Renzi, Mrs. Drake, Mr. Doolittle, Ms. Bordallo, Mr. Dent, Ms. Harris, Mr. Westmoreland, Mr. Poe, Mr. Peterson of Minnesota, Mr. Conaway, Mr. Marchant, Mr. Wilson of South Carolina, Mr. Mica, Mr. Crowley, Mr. Boustany, Mrs. Blackburn, Mr. Schwarz of Michigan, Ms. Hart, Mr. Fattah, Mr. Mack, Mr. Weldon of Florida, Mr. McCaul of Texas, Mr. Fitzpatrick of Pennsylvania, Mr. Cramer, Mr. Fossella, Mr. Hensarling, Mr. Wamp, Mr. Coble, Mr. Mollohan, Mr. Hostettler, Mr. McCotter, Mr. Keller, Mr. Kuhl of New York, Mr. Gohmert, Mr. Moran of Virginia, Mr. Wynn, Mr. Kind, Mr. Conyers, Mr. Nadler, Mr. Walden of Oregon, Mrs. Tauscher, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for a federally sanctioned self-determination process for the people of Puerto Rico. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Puerto Rico Democracy Act of 2006. 
(b)Table of contentsThe table of contents for this Act is as follows:  
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Federally sanctioned process for Puerto Rico’s self-determination, including initial plebiscite and subsequent procedures. 
Sec. 4. Applicable laws and other requirements. 
Sec. 5. Availability of funds for the self-determination process. 
2.Findings The Congress finds the following: 
(1)On November 30, 1992, President George H.W. Bush issued a Memorandum to Heads of Executive Departments and Agencies recognizing that As long as Puerto Rico is a territory … the will of its people regarding their political status should be ascertained periodically by means of a general right of referendum …. 
(2)Consistent with this policy, on December 23, 2000, President William J. Clinton issued Executive Order 13183, establishing the President’s Task Force on Puerto Rico’s Status for purposes that included identifying the options for the territory’s future political status … that are not incompatible with the Constitution and basic laws and policies of the United States …, as well as the process for realizing such options. 
(3)President George W. Bush adopted Executive Order 13183 and, on December 3, 2003, amended it to require that the President’s Task Force on Puerto Rico’s Status issue a report … no less frequently than once every 2 years, on progress made in the determination of Puerto Rico’s ultimate status.. 
(4)On December 22, 2005, the Task Force appointed by President George W. Bush issued a report recommending that: 
(A)The Congress provide within a year for a federally sanctioned plebiscite in which the people of Puerto Rico would be asked to vote on whether they wish to remain a United States territory or pursue a constitutionally viable path toward a permanent nonterritorial status. 
(B)If the people of Puerto Rico elect to pursue a permanent nonterritorial status, Congress should provide for a subsequent plebiscite allowing the people of Puerto Rico to choose between one of the two permanent nonterritorial status options. Once a majority of the people has selected one of the two options, Congress is encouraged to begin a process of transition toward that option. 
(C)If the people of Puerto Rico elect to remain as a United States territory, further plebiscites should occur periodically, as long as a territorial status continues, to keep Congress informed of the people’s wishes. 
3.Federally sanctioned process for Puerto Rico’s self-determination, including initial plebiscite and subsequent procedures 
(a)First plebiscite under this actThe Puerto Rico State Elections Commission shall conduct a plebiscite in Puerto Rico during the 110th Congress, but not later than December 31, 2007. The ballot shall provide for voters to choose only between the following two options: 
(1)Puerto Rico should continue the existing form of territorial status as defined by the Constitution, basic laws, and policies of the United States. If you agree, mark here____. 
(2)Puerto Rico should pursue a path toward a constitutionally viable permanent nonterritorial status. If you agree, mark here ______.The two options set forth on the ballot shall be preceded by the following statement: Instructions: Mark the option you choose as each is defined below. Ballots with more than one option marked will not be counted. 
(b)Procedure if majority in first plebiscite favors continued territorial statusIf a majority vote in a plebiscite held under subsection (a) favors the continuation of the existing territorial status, the Puerto Rico State Elections Commission shall conduct additional plebiscites under subsection (a) at intervals of every 8 years from the date that the results of the prior plebiscite are certified unless a majority of votes in the prior plebiscite favors pursuing a permanent nonterritorial status. 
(c)Procedure if majority in first plebiscite favors permanent nonterritorial statusIf a majority vote in any plebiscite held under subsection (a) favors permanent nonterritorial status, the Puerto Rico State Elections Commission shall conduct a plebiscite under this subsection. The ballot on the plebiscite under this subsection shall provide for a vote to choose only between the following two options: 
(1)Statehood: Puerto Rico should be admitted as a State of the Union, on equal footing with the other States. If you agree, mark here____. 
(2)Sovereign nation: Puerto Rico should become a sovereign nation, either fully independent from or in free association with the United States under an international agreement that preserves the right of each nation to terminate the association. If you agree, mark here___.The two options set forth on the ballot shall be preceded by the following statement: Instructions: Mark the option you choose as each is defined below. Ballots with more than one option marked will not be counted. 
(d)Period for holding plebisciteIf a majority vote in the first plebiscite under subsection (a) favors permanent nonterritorial status, the plebiscite under subsection (c) shall be held during the 111th Congress, but no later than December 31, 2009. If a majority vote in a plebiscite referred to in subsection (b) favors permanent nonterritorial status, the plebiscite under subsection (c) shall be held not later than 2 years after the certification of the majority vote in such plebiscite under subsection (b). 
4.Applicable laws and other requirements 
(a)Applicable lawsAll Federal laws applicable to the election of the Resident Commissioner of Puerto Rico shall, as appropriate and consistent with this Act, also apply to any plebiscite held pursuant to this Act. Any reference in such Federal laws to elections shall be considered, as appropriate, to be a reference to the plebiscites, unless it would frustrate the purposes of this Act. 
(b)Federal court jurisdictionThe Federal courts of the United States shall have exclusive jurisdiction over any legal claims or controversies arising from the implementation of this Act. 
(c)Rules and regulationsThe Puerto Rico State Elections Commission shall issue all rules and regulations necessary to carry out the plebiscites under this Act. 
(d)EligibilityEach of the following shall be eligible to vote in any plebiscite held under this Act:  
(1)All eligible voters under the electoral laws in effect in Puerto Rico at the time the plebiscite is held. 
(2)All United States citizens born in Puerto Rico who comply, to the satisfaction of the Puerto Rico State Elections Commission, with all Puerto Rico State Elections Commission requirements (other than the residency requirement) applicable to eligibility to vote in a general election. Persons eligible to vote under this subsection shall, upon request submitted to the Puerto Rico State Elections Commission prior to the plebiscite concerned, be entitled to receive an absentee ballot for such plebiscite. 
(e)Certification of plebiscite resultsThe Puerto Rico State Elections Commission shall certify the results of each plebiscite held under this Act to the President of the United States and the Senate and House of Representatives of the United States. 
(f)Report after second plebisciteNo later than 6 months after the plebiscite provided for in section 3(c), the President’s Task Force on Puerto Rico’s Status shall submit a report to the Congress, prepared in consultation with the Governor, the Resident Commissioner, the President of the Senate of Puerto Rico, and the Speaker of the House of Representatives of Puerto Rico, detailing measures that may be taken to implement the permanent nonterritorial status option chosen in the plebiscite together with such recommendations as the Task Force may deem appropriate. 
5.Availability of funds for the self-determination process During the period beginning October 1, 2006, and ending on the date the President determines that all the plebiscites required by this Act have been held, the Secretary of the Treasury may allocate, from the funds provided to the Government of Puerto Rico under section 7652(e) of the Internal Revenue Code, not more than $5,000,000 to the State Elections Commission of Puerto Rico to be used for expenses of carrying out each plebiscite carried out under this Act, including for voter education materials certified by the President's Task Force on Puerto Rico's Status as not being incompatible with the Constitution and basic laws and policies of the United States. Such amounts may be as identified by the President’s Task Force on Puerto Rico’s Status as necessary for such purposes.  
 
